                                                          Case 4:82-cv-00866-DPM Document 5736-17 Filed 07/30/21 Page 1 of 2


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     G




                                                                                                                                                                                                                                                                 G
                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                             G           G


                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                          
                                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                    




                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                     




                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                
                                                                                                                                                                                                                                                                                                                            




                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                   

                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                          

                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                              




                                                                                      
                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                      

                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                              
                                        




                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                   
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                             
          

                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                              
          




                                                                          
                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                      
                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                     
                         

                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                  
                         



                                                              




                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 





                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                     




                                                                                                                                                                                                                                                                                                                                                                                         
                                  


                                                     



                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
               




                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 





                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                          
                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                              




                                                                                
                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                     



                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
               




                                                                                                                                                                                                                                                                                        




                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 





                                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                              




                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      





                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
               

                              





                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  


               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      


               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              


               

                              


               

                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                  
    

                   
    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
  

                 

                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                              

                                                           

                                                                      

                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             


               

                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              


               

                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              


               

                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              


               

                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              


               

                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              


               

                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                     

                                                                                                                                                                                                                                                                                                                                                                                                                                     

                                                                                                                                                                                                                                                                                                                                                                                                                                                   

                                                                                                                                                                                                                                                                                                                                                                                                                                                               


               

                              

                                             

                                                          

                                                                     

                                                                                  


               

                              
    

                   




                                                              
                                  

                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                          

                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                          

                                                                                      
                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                   




                                                              
                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                   
                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                      
                                                                                  G
               G




                              G




                                             G




                                                          G




                                                                     G




                                                                                                                                                                                                                                                                                                                                                                                                                          G




                                                                                                                                                                                                                                                                                                                                                                                                                                        G




                                                                                                                                                                                                                                                                                                                                                                                                                                                      G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         G
G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G
                                                                                  
                

                               

                                             

                                                          

                                                                         



                                                                                                  G




                                                                                                                                                                                                                                                                                                                                                                                                          G
 




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                        
G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G
                                                                                  
                

                               

                                             

                                                          

                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                  
                

                               

                                             

                                                          

                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G
                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                  
 

                

                               

                                             

                                                          

                                                                         

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
          




                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G
                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                

                               

                                             

                                                          

                                                                         

                                                                                  

                                                                                                  
 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                        
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                        
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                

                               

                                             

                                                          

                                                                         

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                        
 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                        
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                        
 




                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                                                                                                                                                                                                                                                                                                                        
                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           



                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                

                               

                                             

                                                          

                                                                         

                                                                                  
 




                                                                                                  G




                                                                                                                                                                                                                                                                                                                                                                                                          G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
               G




                              G




                                             G




                                                          G




                                                                     G




                                                                                  G




                                                                                                                                                                                                                                                                                                                                                                                                                          G




                                                                                                                                                                                                                                                                                                                                                                                                                                        G




                                                                                                                                                                                                                                                                                                                                                                                                                                                      G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         G
                                                                                                                                                                                                                                                                                                                                                                                                   
                                                                                                      
G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
    




                                  

                                                 




                                                                         

                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                   

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                   




                                                              
                   




                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           G
                

                               

                                              

                                                           

                                                                      

                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
               

                              

                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           G
  

                              

                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
  



                              

                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
               

                              

                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
               

                              

                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
               

                              

                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                    

                                                                                                                                                                                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
               

                              

                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                     

                                                                                                                                                                                                                                                                                                                                                                                                                                     

                                                                                                                                                                                                                                                                                                                                                                                                                                                   

                                                                                                                                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
               

                              

                                             

                                                          

                                                                     

                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

                                                                                                                                                                                                                                                                                                                                                                                                                                EXHIBIT                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              


                                                                                                                                                                                                                                                                                                                                                                                                                                                                 17
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Case 4:82-cv-00866-DPM Document 5736-17 Filed 07/30/21 Page 2 of 2
